DIXON, Justice.
Petitioner, Frank Kennedy, was arrested for simple burglary August 31, 1968. He was tried and convicted on December 3, 1968. On December 20, 1968 petitioner was charged with being a third felony offender —admittedly true. He was sentenced to nine years in the penitentiary on April 8, 1969. This court affirmed his conviction on appeal on January 20, 1970. See State v. Kennedy, 255 La. 295, 230 So.2d 818.
In his application, petitioner contends that he is entitled to credit on his sentence for time served during presentence confinement and while on appeal.
For the reasons stated in State of Louisiana v. Williams, 262 La. 769, 264 So.2d 638, decided this day, it is ordered that Frank Kennedy, petitioner herein, be given credit on his sentence for the time served in prison *785between the date his sentence was imposed and the date of the final disposition of the case by this court on appeal.
BARHAM, J., concurs for reasons assigned in State v. Williams, No. 52,285 our docket.
SANDERS, J., dissents for the reasons assigned in State v. Williams, No. 52,285, 262 La. 769, 264 So.2d 638.